Case 19-05831-LA11    Filed 05/04/21   Entered 05/04/21 14:55:03       Doc 209   Pg. 1 of 1




                              TENTATIVE RULING

               ISSUED BY JUDGE LOUISE DECARL ADLER


   Debtor:      DANA AARON LINETT

   Number:      19-05831-LA11

   Hearing:     02:00 PM Thursday, May 6, 2021

   Motion:    CHAPTER 11 PETITION 1) SETTING STATUS CONFERENCE; 2)
   SETTING COMPLIANCE DEADLINES; AND 3) SETTING SANCTIONS, IF
   APPROPRIATE, INCLUDING DISMISSAL, CONVERSION OR APPOINTMENT OF A
   CHAPTER 11 TRUSTEE OR EXAMINER BECAUSE OF NONCOMPLIANCE WITH
   ABOVE-REFERENCE REQUIREMENTS (Fr 4/1/21)


   MATTER CONTINUED TO JUNE 17, 2021 at 2:00 p.m.

   Status reports to be filed one week in advance of cont'd hearing.

   No appearances required at today's hearing.
